2016 IL App (3d) 150311WC

                                     FILED: June 28, 2016

                                          NO. 3-15-0311WC

                                 IN THE APPELLATE COURT

                                           OF ILLINOIS

                                          THIRD DISTRICT

                    WORKERS' COMPENSATION COMMISSION DIVISION

CORN BELT ENERGY CORP.,                                )       Appeal from
                                                       )       Circuit Court of
               Appellant,
                                                       )       Bureau County
               v.                                      )       No. 14MR37
THE ILLINOIS WORKERS' COMPENSATION                     )
COMMISSION et al. (James Lind, Appellee).              )       Honorable
                                                       )       Cornelius J. Hollerich,
                                                       )       Judge Presiding.

               JUSTICE HARRIS delivered the judgment of the court, with opinion
               Presiding Justice Holdridge and Justices Hudson and Stewart concurred in the
               judgment and opinion.
               Justice Hoffman specially concurred in part and dissented in part, with opinion.

                                             OPINION

¶1             In November 2012, claimant, James Lind, filed an application for adjustment of

claim pursuant to the Workers' Compensation Act (Act) (820 ILCS 305/1 to 30 (West 2010)),

seeking benefits from the employer, Corn Belt Energy Corp. Following a hearing, the arbitrator

determined claimant sustained accidental injuries that arose out of and in the course of his em-

ployment on August 30, 2012, and awarded claimant (1) medical expenses of $1,480 less credits

to the employer of $390.91 and $536 for amounts paid by its workers' compensation carrier and

claimant's group health insurance and (2) 15 weeks' permanent partial disability (PPD) benefits

for a 3% loss of the person as a whole.
2016 IL App (3d) 150311WC


¶2             On review, the Illinois Workers' Compensation Commission (Commission), with

one commissioner dissenting, modified portions of the arbitrator's decision but otherwise af-

firmed and adopted his award. On judicial review, the circuit court of Bureau County confirmed

the Commission.

¶3             The employer appeals, arguing (1) the Commission erred in finding claimant's

condition of ill-being was causally connected to his work accident, (2) the Commission erred in

awarding claimant PPD benefits where he failed to introduce into evidence a PPD impairment

report as described in section 8.1b(a) of the Act (820 ILCS 305/8.1b(a) (West 2012)), and (3) the

Commission's PPD award must be reversed because it failed to adequately address the remaining

factors identified in section 8.1b(b) of the Act (820 ILCS 305/8.1b(b) (West 2012)) for establish-

ing a PPD award. We reverse the portion of the circuit court's judgment confirming the Com-

mission's award of PPD benefits and remand to the Commission for compliance with section

8.1b(b) of the Act. We otherwise affirm the circuit court's judgment.

¶4                                 I. BACKGROUND

¶5             At arbitration, claimant testified he worked for the employer for eight years. At

the time of his alleged accident, August 30, 2012, he worked for the employer as a lineman. His

job duties included "[a]nything from working out of a bucket truck to climbing a pole" and work-

ing with high voltage wires. On the day of his accident, claimant's job duties required him to

string three spans of primary wire to a transformer in the backyard of a residence. Upon arriving

at the job site, he parked his work truck in a ditch on an angle. When claimant exited the truck

he "had to twist and rotate out" and "felt a pull in [his] back." He immediately reported to his

foreman that he had "pulled something" but continued to work.

¶6             Claimant testified his pain and discomfort persisted.     The following day, he



                                              -2-
2016 IL App (3d) 150311WC


sought chiropractic care at Farrell Chiropractic Clinic with Dr. Dennis Farrell. He testified his

pain and discomfort was primarily located in his lower back but he also experienced some pain

and discomfort in his cervical spine as a result of his work accident. Claimant rated his pain as

an eight or nine "because [he] was having problems walking." He stated Dr. Farrell took an x-

ray and provided him with lower back adjustments. Claimant testified he continued to follow up

with Dr. Farrell, initially seeing him every day or every other day. However, as his symptoms

reduced, so did his follow-up appointments.

¶7             Claimant believed the chiropractic care he received was helpful but stated he con-

tinued to experience pain and discomfort in his lower back. On direct examination, he agreed

that if Dr. Farrell noted the pain was primarily in his right lower lumbar region and right hip area

he would be correct. Further, claimant agreed that when he last saw Dr. Farrell he was experi-

encing pain which he rated at a 5 on a 10 point scale.

¶8             Claimant further testified that he continued to work following his accident. He

stated he felt capable of performing his work with discomfort. Currently, he noticed that his

lower back "stiffens up" on a daily basis. The stiffening he experienced was also accompanied

by pain from time to time. He testified that "[p]robably every day" he experienced "some sort of

pain or tightness in his lower back." Claimant stated his symptoms did not hinder his work. He

noted he had taken a different job with the employer and currently worked as a serviceman,

which did not require him to perform as much lifting or put as much stress on his body. Claim-

ant's current rate of pay was also higher.

¶9             Claimant denied experiencing any problems with the parts of his body that were

injured as a result of his work accident in the week before his accident occurred. However, on

cross-examination, claimant acknowledged that he received treatment from Dr. Farrell prior to



                                               -3-
2016 IL App (3d) 150311WC


August 2012. Specifically, he recalled seeing Dr. Farrell in May 2009, in connection with com-

plaints of pain and paresthesia in his neck, stating he fell off of a roof and landed on his head.

Claimant testified he did not specifically recall various other appointments with Dr. Farrell from

2010 through July 2012. However, he generally stated he could not disagree with what Dr. Far-

rell's records showed about the complaints he made or the treatment he received during that time.

¶ 10           At arbitration, claimant submitted his chiropractic treatment records from August

31, 2012, the day following his accident, through April 24, 2013, while the employer submitted

claimant's chiropractic treatment records from May 2009, through December 2012. Those rec-

ords show that, prior to his alleged August 2012 work accident, claimant was seen at Farrell Chi-

ropractic Clinic on multiple occasions, spanning from May 1, 2009, through July 6, 2012. Spe-

cifically, he sought treatment at Farrell Chiropractic Clinic 12 times in 2009; 22 times in 2010;

32 times in 2011; and 8 times between January and July 2012. During those visits, claimant

made various back-related complaints, reporting "pain and/or paresthesias" in his cervical, tho-

racic, and lumbar spine.

¶ 11           The record reflects claimant sought chiropractic care twice in January 2012. On

January 6, 2012, he complained of "pain and/or paresthesia" in the center of his lower lumbar

spine and right upper neck, as well as pain in his mid thoracic spine. On January 31, 2012, he

reported "pain and/or paresthesia" in the center of his lower lumbar spine, the center of his lower

neck, and the center of his upper and mid thoracic spine. Claimant also sought chiropractic care

twice in February 2012. On February 13, 2012, he complained of "pain and/or paresthesia" in

his neck and the center of his lower lumbar spine, as well as pain in his mid thoracic spine. On

February 28, 2012, he reported "pain and/or paresthesia" generally throughout his entire neck

and pain in his mid thoracic and lumbar spine.



                                                 -4-
2016 IL App (3d) 150311WC


¶ 12            Thereafter, claimant was seen at Farrell Chiropractic Clinic once per month from

April to July 2012. During visits on April 24, May 25, and June 1, 2012, he complained of "pain

and/or paresthesia" in the center of his lower lumbar spine and in his thoracic spine, as well as

pain in his cervical spine or neck. On July 6, 2012, his last appointment prior to his alleged work

accident, claimant saw Dr. Farrell and reported "pain and/or paresthesia" in the center of his low-

er lumbar spine. Further, Dr. Farrell noted as follows:

                "Pain/paresthesia is mild, intermittent[,] and aching. The pain re-

                mains localized, it does not radiate or travel to any other parts of

                the body. On a scale of 0 to 10 with 10 being the worst, [claimant]

                rates the pain/discomfort a 2 of 10. Since the last treatment, his

                low back pain is some better."

¶ 13            In providing treatment to claimant on July 6, 2012, Dr. Farrell noted an "electron-

ic thermal test" performed on claimant detected "imbalances" due to "subluxation" at the C2, C6,

T4, and L5 levels of claimant's spine. He recommended claimant return for treatment once a

week for the next month; however, the record reflects claimant did not seek further chiropractic

care until nearly two months later on August 31, 2012, the day after his alleged work accident.

¶ 14            Dr. Farrell's records from August 31, 2012, document the following complaints

and findings:

                "Subjective:

                Pain and/or paresthesia in the center of the lower lumbar spine and

                in the left lower lumbar region. Pain began [on August 30, 2012].

                The pain and/or paresthesia radiates into the left knee and down

                the lateral side of the left calf, where it is described as [a] constant



                                                 -5-
2016 IL App (3d) 150311WC


              ache that can be sharp at times. Pain and/or paresthesia generally

              throughout the entire neck. Pain/paresthesia is moderate, intermit-

              tent, soreness[,] and stiffness. Secondary complaint of pain in the

              following region(s): mid thoracic spine.

                                              ***

              Assessment:

              [Claimant] reports feeling better for a while after the last treatment,

              but says the pain/paresthesia has manifested again. [Claimant] has

              had an exacerbation. This is an episodic marked deterioration of

              the patient's condition due to an acute flareup of the presenting

              conditions."

¶ 15          In September 2012, claimant returned to see Dr. Farrell a total of nine times. On

September 5, 2012, Dr. Farrell documented complaints of "pain and/or paresthesia" in the center

of claimant's lower lumbar spine but noted claimant was "some better" since his last treatment.

Claimant rated his pain and discomfort as a 5 out of 10 and stated he noticed discomfort "55% of

[his] awake time." He further complained that his pain increased when moving from sitting or

laying down to standing and asserted his "pain/paresthesia [was] a constant ache that [could] be

sharp at times." Finally, claimant also reported experiencing pain in his mid thoracic and cervi-

cal spine.

¶ 16          On September 7, 2012, claimant followed up with Dr. Farrell and raised com-

plaints of "pain and/or paresthesia" in the center of his lower lumbar spine. Again, Dr. Farrell

noted claimant's pain was "some better." Claimant rated his pain and discomfort as a 4 out of 10

and stated he noticed discomfort "50% of [his] awake time." He reported his pain increased



                                               -6-
2016 IL App (3d) 150311WC


when lying down and decreased when walking. Additionally, he complained of pain in his mid

thoracic and cervical spine.

¶ 17           Claimant's chiropractic records from September 10, 2012, contain a history of his

alleged work accident, stating as follows:

               "Pain and/or paresthesia in the center of the lower lumbar spine.

               The pain began [on August 30, 2012]. [Claimant] [w]as getting

               out of his work truck and twisted. Felt pain after that but it was not

               too bad. When he woke up the next morning, he had severe pain.

               Pain/paresthesia is moderate, intermittent[,] and sharp. On a scale

               of 0 to 10 with 10 being the worst, he rates the pain/discomfort a 4

               of 10. Was having pain down the back of the left leg to the knee,

               but that is gone now. Worse in the mornings. If he sits or drives

               for too long then tries to get up and get moving, the pain is really

               bad. Sleeping fine."

Dr. Farrell found and adjusted subluxations at the L5, L1, T4, and C6 levels of claimant's spine.

¶ 18           Claimant continued to seek treatment at Farrell Chiropractic Clinic through April

2013. As stated, he was seen a total of nine times in September 2012. Claimant also returned for

follow up appointments six times in October 2012, once in November 2012, once in December

2012, twice in January 2013, once in February 2013, five times in March 2013, and three times

in April 2013. He reported similar symptoms of "pain and/or paresthesia" in various parts of his

spine. Also, during visits in September and October 2012 he reported "pain and/or paresthesia"

in the center of his lower lumbar spine that "[t]ravels into the SI joints."

¶ 19           In March and April 2013, claimant began reporting "pain and/or paresthesia" in



                                                 -7-
2016 IL App (3d) 150311WC


the center of his lower lumbar spine that radiated into his right hip and right hip socket or into his

right gluteus. Claimant also described his pain as radiating down the front of his right thigh and

into his right knee and down the front of his right calf. At the time of his last visit with Dr. Far-

rell on April 24, 2013, subluxations at the L5, T4, and C2 levels of claimant's spine were discov-

ered and adjusted. Dr. Farrell noted claimant reported "feeling better for a while after the last

treatment" but his pain and paresthesia had "manifested again." Further, he stated claimant "con-

tinue[d] to struggle with pain, discomfort[,] and limitations while at work and performing activi-

ties of daily living."

¶ 20            On November 4, 2013, the arbitrator issued his decision in the matter, finding

claimant sustained accidental injuries arising out of and in the course of his employment on Au-

gust 30, 2012. The arbitrator determined claimant's "injury was in the form of a cervical, thorac-

ic[,] and lumbar strain along with subluxations throughout his spine." Further, he concluded

claimant's current condition of ill-being was "causally related to the injury." The arbitrator

awarded claimant (1) medical expenses of $1,480 minus credits to the employer of $390.91 and

$536 for amounts paid by its workers' compensation carrier and claimant's group health insur-

ance and (2) 15 weeks' PPD benefits for a 3% loss of the person as a whole.

¶ 21            On August 1, 2014, the Commission issued its decision in the matter. It modified

the arbitrator's decision by addressing section 8.1b of the Act (820 ILCS 305/8.1b (West 2012))

in connection with the arbitrator's PPD award but otherwise affirmed and adopted the arbitrator's

decision and award of benefits. One commissioner dissented, finding claimant was entitled to

PPD benefits for only a 1% loss of the person as a whole.

¶ 22            The employer sought judicial review with the circuit court. On April 20, 2015,

the court confirmed the Commission's decision.



                                                -8-
2016 IL App (3d) 150311WC


¶ 23           This appeal followed.

¶ 24                                   II. ANALYSIS

¶ 25                            A. Causal Connection

¶ 26           On appeal, the employer first challenges the Commission's decision as to causal

connection. It argues the Commission's finding of a causal connection between the accident and

the condition complained of is both contrary to law and against the manifest weight of the evi-

dence.

¶ 27           "To obtain compensation under the Act, a claimant bears the burden of showing,

by a preponderance of the evidence, that he has suffered a disabling injury which arose out of

and in the course of his employment." Sisbro, Inc. v. Industrial Comm'n, 207 Ill. 2d 193, 203,

797 N.E.2d 665, 671 (2003). "The 'arising out of' component is primarily concerned with causal

connection" and, to satisfy that requirement, a claimant must show "that the injury had its origin

in some risk connected with, or incidental to, the employment so as to create a causal connection

between the employment and the accidental injury." Id. at 203, 797 N.E.2d at 672.

¶ 28           A claimant may be entitled to benefits under the Act even though he suffers from

a preexisting condition of ill-being. Id. at 205, 797 N.E.2d at 672-73. "[I]n preexisting condition

cases, recovery will depend on the employee's ability to show that a work-related accidental inju-

ry aggravated or accelerated the preexisting disease such that the employee's current condition of

ill-being can be said to have been causally connected to the work-related injury and not simply

the result of a normal degenerative process of the preexisting condition." Id. at 204-05, 797

N.E.2d at 672. "Accidental injury need not be the sole causative factor, nor even the primary

causative factor, as long as it was a causative factor in the resulting condition of ill-being."

(Emphasis in original.) Id. at 205, 797 N.E.2d at 673.



                                               -9-
2016 IL App (3d) 150311WC


¶ 29           Additionally, "medical evidence is not an essential ingredient to support the con-

clusion of the *** Commission that an industrial accident caused the [claimant's] disability."

International Harvester v. Industrial Comm'n, 93 Ill. 2d 59, 63, 442 N.E.2d 908, 911 (1982); see

also Pulliam Masonry v. Industrial Comm'n, 77 Ill. 2d 469, 471, 397 N.E.2d 834, 835 (1979) ("It

is not necessary to establish a causal connection by medical testimony."). "A chain of events

which demonstrates a previous condition of good health, an accident, and a subsequent injury

resulting in disability may be sufficient circumstantial evidence to prove a causal nexus between

the accident and the employee's injury." International Harvester, 93 Ill. 2d at 63-64, 442 N.E.2d

at 911.

¶ 30           "It is within the province of the Commission to resolve disputed questions of fact

***, to draw permissible inferences from the evidence, and to judge the credibility of the wit-

nesses." National Freight Industries v. Workers' Compensation Comm'n, 2013 IL App (5th)
120043WC, ¶ 26, 993 N.E.2d 473. "Whether a causal connection exists is a question of fact for

the Commission, and a reviewing court will overturn the Commission's decision only if it is

against the manifest weight of the evidence." Land & Lakes Co. v. Industrial Comm'n, 359 Ill.

App. 3d 582, 592, 834 N.E.2d 583, 592 (2005). "For the Commission's decision to be against the

manifest weight of the evidence, the record must disclose that an opposite conclusion clearly was

the proper result." Id. "The relevant inquiry is whether the evidence is sufficient to support the

Commission's finding, not whether this court or any other might reach an opposite conclusion."

Westin Hotel v. Industrial Comm'n, 372 Ill. App. 3d 527, 538-39, 865 N.E.2d 342, 353 (2007).

¶ 31           Initially, the employer argues the Commission erred in finding the existence of a

casual connection because claimant failed to present any medical opinion evidence and, as a mat-

ter of law, a "chain of events" theory of causation "should not be available to a claimant who has



                                              - 10 -
2016 IL App (3d) 150311WC


an unwitnessed accident and a preexisting condition involving the same area of the body for

which he now claims injury." We note the employer has failed to cite any authority to support its

position. Additionally, this court has previously addressed and rejected a substantially similar

argument. Specifically, in Price v. Industrial Comm'n, 278 Ill. App. 3d 848, 853-54, 663 N.E.2d
1057, 1060-61 (1996), we held as follows:

                      "With respect to the Commission's 'chain of events' analy-

              sis, the employer acknowledges that a finding of causal connection

              can be made based solely on a claimant's testimony, without sup-

              porting medical evidence, but contends that in the present case

              such finding was made in the face of medical evidence to the con-

              trary. While there is medical evidence of a preexisting condition,

              there is no medical evidence precluding an inference that such

              preexisting condition was aggravated by [the claimant's] accident.

              Indeed, contrary to the employer's assertions, there is medical evi-

              dence to support it. The employer also contends that the facts of

              the present case do not support the Commission's 'chain of events'

              analysis because [the claimant] had a preexisting condition. The

              employer cites no authority for the proposition that a 'chain of

              events' analysis cannot be used to demonstrate the aggravation of a

              preexisting injury, nor do we see any logical reason why it should

              not. The rationale justifying the use of the 'chain of events' analy-

              sis to demonstrate the existence of an injury would also support its




                                             - 11 -
2016 IL App (3d) 150311WC


               use to demonstrate an aggravation of a preexisting injury." (Em-

               phasis added.)

¶ 32           We continue to adhere to the rationale set forth in Price and reject the employer's

contention that, as a matter of law, causation must be supported by medical opinion evidence ra-

ther than a "chain of events" theory in preexisting injury cases. Further, we note that although

the employer emphasizes in its argument on appeal that claimant's accident was unwitnessed, it

does not challenge that an accident occurred in the course of claimant's employment on August

30, 2012. Under such circumstances, whether claimant's accident was witnessed or unwitnessed

does not change our analysis of the causation issue actually presented and argued by the employ-

er.

¶ 33           On appeal, the employer also contends the Commission's causal connection find-

ing was against the manifest weight of the evidence. It notes claimant's chiropractic records

demonstrate that claimant had "a significant preexisting condition involving the same area of the

body, and involving the same modes of treatment." Again, it maintains claimant should have

"come forth with medical opinion testimony—rather than simply rely upon the chain of events

theory—to establish his burden of proof."

¶ 34           We find the employer's arguments on appeal ignore that a claimant may obtain

compensation under the Act even when he suffers from a preexisting condition of ill-being. As

discussed, recovery in such cases depends upon the claimant's ability to establish that his work-

related accident aggravated or accelerated his preexisting condition. Further, causation in preex-

isting injury cases may be established without medical opinion evidence and through circumstan-

tial evidence, i.e., a chain of events. Here, the record undoubtedly shows claimant had a preex-

isting back condition of ill-being for which he sought chiropractic care from May 2009 through



                                              - 12 -
2016 IL App (3d) 150311WC


July 2012. However, it also shows that after his work accident, claimant's chiropractic visits in-

creased significantly, he reported different symptoms, and Dr. Farrell documented a deterioration

of his previous condition.

¶ 35            Prior to his work accident, the frequency of claimant's chiropractic visits varied.

During the first half of 2012, he sought chiropractic treatment only eight times and, from April to

July 2012, was seen for chiropractic care once per month. After his accident, claimant visited

Farrell Chiropractic Clinic total of 18 times from August 31 to December 12, 2012.

¶ 36            Additionally, during the last chiropractic visit prior to his work accident on July 6,

2012, claimant reported lumbar pain that he rated as a 2 out of 10 and which Dr. Farrell noted

did not radiate or travel to any other parts of claimant's body. Claimant reported feeling better

since his last treatment and did not seek any further chiropractic care until after his work acci-

dent, almost two months later. Following his August 2012 accident, claimant reported pain radi-

ating to his left lower extremity; pain that traveled to the SI joints; and, later, pain radiating to his

right lower extremity. In its reply brief, the employer argues claimant previously reported pain

radiating to his left lower extremity when seeking chiropractic care prior to his work accident;

however, such complaints occurred on only two occasions in August 2011 and once in December

2011. Claimant's medical records thereafter indicate such complaints resolved until after his

August 2012 work accident. Finally, on August 31, 2012, the day after his work accident, Dr.

Farrell documented that claimant "report[ed] feeling better for a while after the last treatment"

but his "pain/paresthesia ha[d] manifested again." He noted claimant had an "exacerbation" that

was "an episodic marked deterioration of [his] condition due to an acute flareup of the presenting

conditions."

¶ 37            Based on the circumstances presented, we find the record contains sufficient evi-



                                                 - 13 -
2016 IL App (3d) 150311WC


dence to show claimant's work accident aggravated his preexisting back condition of ill-being

and supports the Commission's decision as to causation. An opposite conclusion from that of the

Commission is not clearly apparent and its causal connection decision is not against the manifest

weight of the evidence.

¶ 38           We note, the employer also challenges the Commission's decision on the basis

that claimant's testimony lacked credibility. However, we find claimant's testimony regarding

his work accident and resulting symptoms was corroborated by his chiropractic records. Addi-

tionally, although he could not recall specific chiropractic visits that occurred prior to his work

accident or specific back-related complaints he had over the years, he acknowledged his previous

care and generally agreed that he received the care and treatment reflected in his medical records.

Finally, we note credibility determinations are within the province of the Commission and we

find nothing in claimant's testimony which warrants a different result from that reached by the

Commission in this case.

¶ 39                                      B. PPD Benefits

¶ 40           On appeal, the employer alternatively challenges the Commission's award of PPD

benefits. It argues the Commission's award should be set aside due to noncompliance with sec-

tion 8.1b of the Act (820 ILCS 305/8.1b (West 2012)). Specifically, the employer contends

claimant failed to introduce into evidence a PPD impairment report as described in section

8.1b(a) of the Act and the Commission failed to adequately address the remaining factors for

consideration identified in section 8.1b(b).

¶ 41           The issues presented involve matters of statutory construction, which are subject

to de novo review. Cassens Transport Co. v. Industrial Comm'n, 218 Ill. 2d 519, 524, 844
N.E.2d 414, 418 (2006). "In interpreting the Act, our primary goal is to ascertain and give effect



                                               - 14 -
2016 IL App (3d) 150311WC


to the intent of the legislature." Id. at 524, 844 N.E.2d at 419. "The language used in the statute

is normally the best indicator of what the legislature intended" and "[e]ach undefined word in the

statute must be given its ordinary and popularly understood meaning." Gruszeczka v. Workers'

Compensation Comm'n, 2013 IL 114212, ¶ 12, 992 N.E.2d 1234. "[W]here the statutory lan-

guage is clear, it will be given effect without resort to other aids for construction." Id.

¶ 42           Section 8.1b of the Act (820 ILCS 305/8.1b (West 2012)) provides as follows

with respect to the determination of PPD benefits:

               "For accidental injuries that occur on or after September 1, 2011,

               [PPD] shall be established using the following criteria:

               (a) A physician licensed to practice medicine in all of its branches

               preparing a [PPD] impairment report shall report the level of im-

               pairment in writing. The report shall include an evaluation of med-

               ically defined and professionally appropriate measurements of im-

               pairment that include, but are not limited to: loss of range of mo-

               tion; loss of strength; measured atrophy of tissue mass consistent

               with the injury; and any other measurements that establish the na-

               ture and extent of the impairment. The most current edition of the

               American Medical Association's [(AMA's)] 'Guides to the Evalua-

               tion of Permanent Impairment' shall be used by the physician in

               determining the level of impairment.

               (b) In determining the level of [PPD], the Commission shall base

               its determination on the following factors: (i) the reported level of

               impairment pursuant to subsection (a); (ii) the occupation of the in-



                                                - 15 -
2016 IL App (3d) 150311WC


               jured employee; (iii) the age of the employee at the time of the in-

               jury; (iv) the employee's future earning capacity; and (v) evidence

               of disability corroborated by the treating medical records. No sin-

               gle enumerated factor shall be the sole determinant of disability. In

               determining the level of disability, the relevance and weight of any

               factors used in addition to the level of impairment as reported by

               the physician must be explained in a written order."

¶ 43           The employer first argues section 8.1b of the Act "imposes a requirement that the

claimant tender an AMA rating report." It maintains that because claimant presented no "AMA

rating report" in the case at bar he failed to satisfy section 8.1b's requirements and was not enti-

tled to a PPD award.

¶ 44           In addressing this issue, the Commission stated as follows:

                       "The Commission finds that a complete reading of *** sec-

               tion [8.1b] of the Act indicates that a party is not required to pro-

               vide an AMA rating report for the purpose of determining perma-

               nent disability. Instead, we find that the Act simply requires that if

               an AMA rating report has been provided, then the Commission

               must consider it, along with all the other criteria listed, when de-

               termining permanent disability."

(We note both the employer and the Commission refer to the report referenced in section 8.1b as

an "AMA rating report"; however, consistent with the language of section 8.1b(a), we, hereinaf-

ter, refer to the report as a "[PPD] impairment report.") We find the Commission's interpretation

of section 8.1b is reasonable.



                                               - 16 -
2016 IL App (3d) 150311WC


¶ 45           First, subsection (a) of section 8.1b is addressed only to a "physician *** prepar-

ing a [PPD] impairment report." 820 ILCS 305/8.1b(a) (West 2012). It sets forth what a physi-

cian should include in his or her report and establishes that the report must be "in writing." Id.

Subsection (a) does not contain any language which obligates either a claimant or an employer to

submit a PPD impairment report. Additionally, it contains no language limiting the Commis-

sion's ability to award PPD benefits when no report is submitted.

¶ 46           Second, subsection (b) of section 8.1b of the Act is addressed only to the Com-

mission. 820 ILCS 305/8.1b(b) (West 2012). It lists five factors upon which the Commission

must base its determination of the level of PPD benefits to which a claimant is entitled, including

(1) the level of impairment contained within a PPD impairment report, (2) the claimant's occupa-

tion, (3) the claimant's age at the time of injury, (4) the claimant's future earning capacity, and

(5) evidence of disability corroborated by the treating medical records. Id. In subsection (b), the

legislature expressly directed that the Commission not consider any single enumerated factor to

"be the sole determinant of disability." Id. Further, it sets forth the requirement that the Com-

mission explain in writing the relevance and weight of factors it used to determine the level of

impairment in addition to the level of impairment contained within a physician's PPD impair-

ment report. Id. Again, subsection (b) does not require any action to be taken by either a claim-

ant or an employer. Also, similar to subsection (a), it contains no language limiting the Commis-

sion's ability to award PPD benefits in the absence of a PPD impairment report.

¶ 47           Clearly, the plain language of section 8.1b places no explicit requirement on ei-

ther party. Nor does it make the submission of a PPD impairment report a prerequisite to an

award of PPD benefits by the Commission. Rather, the section speaks in terms of what factors

the Commission is required to consider when determining the appropriate level of PPD.



                                              - 17 -
2016 IL App (3d) 150311WC


¶ 48           We note this construction of the Act is consistent with our recent decision in Con-

tinental Tire of the Americas, LLC v. Illinois Workers' Compensation Comm'n, 2015 IL App

(5th) 140445WC. In that case, the claimant was awarded PPD benefits based on a 5% loss of use

of his left hand. Id. ¶ 8. However, only the employer submitted the PPD impairment report de-

scribed in section 8.1b(a) of the Act and its report contained a 0% impairment rating. Id. ¶ 15.

On review, the employer asked this court to "hold that the claimant was required under section

8.1b to submit a [PPD impairment] report in support of his disability." Id. This court rejected

the employer's request, stating as follows:

               "The statute does not require the claimant to submit a written [PPD

               impairment] report. It only requires that the Commission, in de-

               termining the level of the claimant's permanent partial disability,

               consider a report that complies with subsection (a), regardless of

               which party submitted it. In addition, section 8.1b does not specify

               the weight that the Commission must give to the [PPD impairment]

               report. Instead, section 8.1b(b) states that '[n]o single enumerated

               factor shall be the sole determinant of disability.'      820 ILCS

               305/8.1b(b) (West 2012)." Id. ¶ 17.

¶ 49           Under the Act, a PPD impairment report may be submitted by either party. Fur-

ther, when one is admitted into evidence, it must be considered by the Commission, along with

other identified factors, in determining the claimant's level of PPD. None of the factors set forth

in section 8.1b is to be the sole determinant of the claimant's disability. Further, nothing in the

plain language of the Act precludes a PPD award when no PPD impairment report is submitted

by either party. Consequently, we reject this contention by the employer.



                                              - 18 -
2016 IL App (3d) 150311WC


¶ 50           Finally, on appeal, the employer argues the Commission failed to comply with

section 8.1b(b) by failing to explain the relevance and weight of the factors it used to determine

claimant's level of disability. We agree.

¶ 51           As stated, section 8.1b(b) sets forth various factors the Commission must consider

when determining the claimant's level of PPD, including "(ii) the occupation of the injured em-

ployee; (iii) the age of the employee at the time of the injury; (iv) the employee's future earning

capacity; and (v) evidence of disability corroborated by the treating medical records." 820 ILCS

305/8.1b(b) (West 2012). That section also provides that "[i]n determining the [claimant's] level

of disability, the relevance and weight of any factors used in addition to the level of impairment

as reported by the physician must be explained in a written order." (Emphases added.) Id.

¶ 52           Here, when awarding PPD benefits, the Commission set forth each of the afore-

mentioned factors in its decision along with the basic facts applicable to each factor. However,

the Commission did not explain the relevance or weight it attributed to each factor when deter-

mining claimant's level of disability. Thus, we find the Commission failed to comply with sec-

tion 8.1b(b) of the Act. We reverse the Commission's PPD award and remand for compliance

with the Act's requirements.

¶ 53                                  III. CONCLUSION

¶ 54           For the reasons stated, we reverse the portion of the circuit court's judgment con-

firming the Commission's award of PPD benefits and remand to the Commission for compliance

with section 8.1b(b) of the Act. We otherwise affirm the circuit court's judgment.

¶ 55           Affirmed in part and reversed in part; cause remanded.




                                              - 19 -
2016 IL App (3d) 150311WC


¶ 56           JUSTICE HOFFMAN, specially concurring in part and dissenting in part:

¶ 57           I concur in that portion of the majority's judgment which reverses that part of the

circuit court's order which confirmed the Commission's award of permanent partial disability

(PPD) benefits. I also concur in the majority's finding with respect to causation and its affir-

mance of that part of the circuit court's order which confirmed the Commission's award of medi-

cal expenses. However, I write separately in order to register my disagreement with that portion

of the majority's opinion which holds that section 8.1b of the Act does not require the filing of a

PPD impairment report before the Commission can award PPD benefits and to dissent from that

portion of the majority's judgment which remands this matter back to the Commission.

¶ 58           The majority takes the position that section 8.1b does not require the filing of a

PPD impairment report which the Commission must consider before awarding PPD benefits and

that the statute only requires the Commission to consider such a report if one is submitted. I dis-

agree.

¶ 59           As the majority correctly holds, the cardinal rule of statutory interpretation is to

ascertain and give effect to the intent of the legislature. Illinois State Treasurer v. Illinois Work-

ers' Compensation Comm'n, 2015 IL 117418, ¶ 20. The best evidence of the legislature's intent

is the language of the statute itself. Id. ¶ 21. When the language of a statute is clear and unam-

biguous, the statute must be given effect without resort to other aids for construction. Id.

¶ 60           Section 8.1b provides that, "[f]or accidental injuries occurring on or after Septem-

ber 1, 2011, permanent partial disability shall be established" using the criteria set forth in the

statute. (Emphasis added.) 820 ILCS 305/8.1b (West 2012). Subsection (b) states unambigu-

ously that, in determining the level of PPD, "the Commission shall base its determination" on

five enumerated factors, one of which is the reported level of impairment pursuant to subsection



                                                - 20 -
2016 IL App (3d) 150311WC


(a) of the statute which sets for the required contents of a PPD impairment report. (Emphasis

added.) 820 ILCS 305/8.1b(b) (West 2012). I do not believe it is possible for the Commission

to base its PPD determination on the five enumerated factors unless it has considered each of

those factors, including a PPD impairment report. Had the legislature intended to make the

Commission's consideration of a PPD impairment report mandatory only in those cases where

such a report is introduced in evidence, it could have said so. Instead, the legislature enumerated

the reported level of impairment" as one of the five factors that the Commission "shall base its

determination on." 820 ILCS 305/8.1b(b) (West 2012). Although the level of impairment set

forth in a PPD impairment report is not the sole determinant of disability, I believe that the stat-

ute requires that one be in evidence and considered by the Commission in determining the level

of PPD. My conclusion in this regard is supported by the last sentence in section 8.1 b(b) which

states that "[i]n determining the level of disability, the relevance and weight of any factors used

in addition to the level of impairment as reported by the physician must be explained in a written

order." 820 ILCS 305/8.1b(b) (West 2012). I believe that this sentence clearly requires that the

level of impairment as reported by a physician must always be considered in determining a

claimant's level of impairment and the weight and relevance of the other four factors for consid-

eration must be explained by the Commission.

¶ 61           My reading of section 8.1b of the Act leads me to conclude that, before the Com-

mission can award PPD benefits, it must consider a PPD impairment report prepared in accord-

ance with the requirements of section 8.1b(a). Stated otherwise, in the absence of its considera-

tion of a PPD impairment report prepared in accordance with the requirements of section 8.1b(a),

the Commission may not award PPD benefits. That is not to say that the level of impairment re-

ported in a PPD impairment report is determinative of the issue. I conclude only that such a re-



                                               - 21 -
2016 IL App (3d) 150311WC


port must be submitted to the Commission, and the Commission must consider it before making

a PPD award.

¶ 62           In this case, no PPD impairment report was presented to the Commission for its

consideration. Consequently, I too believe that the portion of the circuit court's order affirming

the Commission's PPD award must be reversed. However, unlike the majority, I would not re-

mand the matter back to the Commission; I would vacate the PPD award.




                                              - 22 -